Title: To George Washington from Timothy Pickering, 21 September 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            War-Office Sept. 21. 1795.
          
          Last week Colo. Eli Williams, whose house is at Williamsport, & who had been desired to write his friends with a view to obtain better terms for the lands on Conococheague for the arsenal,

recd an answer, and a survey of the various lots adjoining the Creek. The prices are not reduced; & by the survey there appeared to be several parcels of land not before known, which it would be proper to possess. Nothing therefore has been decided. Colo. Williams who is now gone home, was desired to ascertain the practicability of obtaining these other parcels of land, and the ultimate terms of all the proprietors for such a compact body of land as would best answer to the public wants.
          It strikes me, that if the purchase is to be made without disclosing the object, some private character must undertake it, without previously exploring it by an engineer. A man judicious in the choice of mill-seats I think would be competent: and if such a one could be found who was not a stranger in that country, he would be less likely to excite suspicion. I am most respectfully sir your obt servant
          
            Timothy Pickering
          
        